DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to method and apparatus relates to virtual reality experience allowing to share virtual space between users. Each independent claims 16, 29 and 35 identifies the uniquely distinct features:
determine a first virtual space for presentation to a first user, wherein the first virtual space includes first virtual reality content which comprises visual imagery displayed in the first virtual space;
determine a second virtual space for presentation to a second user, wherein the second virtual space includes second virtual reality content which comprises visual imagery displayed in the second virtual space and the second virtual reality content is different than the first virtual reality content;
provide a representation of the first user in the second virtual space;
based at least in part on communication initiation input, provide for presentation, in the second virtual space, at a virtual location based on a location of the representation of the first user in the second virtual space, of a context-volume comprising a sub-volume of the first virtual space at least partly surrounding the first user to enable the second user to see at least a portion of the first virtual space currently provided for consumption by the first user; and
provide for at least communication from the second user to the first user.

 The closest prior arts of:
Leppãnen et al. (US 2017/0193704) discloses a system having first user with a portable device (10) provided with a first version of a virtual reality content and , and second user with portable display (14) provided with a second version of the virtual reality content (see Fig. 1 and Fig. 3 and paragraphs [36-39])
Cricri et al. (2017/0068508) discloses initiation communication, e.g., request the creation of virtual communication channel; Figs. 5 and 7, and provide the communication from the second user from the first user (paragraphs [67] and [86-87].
Gullicksen (US 2018/0061127) discloses providing a representation (avatar of the second user 120-2) of the first user in the second virtual space (Fig. 10; paragraph [113]).
Valdivia et al. (U.S. Patent No. 10,931,941) discloses in Fig. 27, the representation in virtual space, intended for viewing by other users is dependent on user-connection information indicating predetermined link (2730) between the first user (Christophe)  and the second user (Jack, Thomas, Cathy…)
    However, either in singularly or in combination, the cited arts fail to anticipate or render above quoted limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cho (U.S. Patent No. 9,225,934) discloses a Head Mounted Display (Fig. 2) for video communication by communication unit (120) between a first user (410) and a second user (431) as in Fig. 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692